Citation Nr: 0415149	
Decision Date: 06/14/04    Archive Date: 06/23/04

DOCKET NO.  03-24 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
non-service connected disability pension.


REPRESENTATION

Appellant represented by:	American Defenders of Bataan 
and Corregidor, Inc.


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel





INTRODUCTION

The veteran contends he had active service in the recognized 
guerrilla service from December 1942 to April 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an agency denial, dated in April 2003, 
from the Department of Veterans Affairs (VA) regional office 
(RO) in Manila, the Philippines.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claim; the RO 
has obtained all available, relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  The claimant has alleged active service in the recognized 
guerrilla service from December 1942 to April 1945.


CONCLUSION OF LAW

The veteran does not have qualifying service for VA 
nonservice connected pension benefits.  38 U.S.C.A. § 107 
(West 2002); 38 C.F.R. § 3.8 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the instant case the veteran contends that he served in 
the recognized guerrilla service.  He seeks a non-service 
connected disability pension.

A "veteran" is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).

Persons who served in the Commonwealth Army of the 
Philippines are included for compensation, dependency and 
indemnity compensation, and burial allowance, from and after 
the dates and hours, respectively, when they were called into 
service of the Armed Forces of the United States by orders 
issued from time to time by the General Officer, U.S. Army, 
pursuant to the Military Order of the President of the United 
States dated July 26, 1941.  38 C.F.R. § 3.8(c)(1).

For the purpose of establishing entitlement to pension, 
compensation, dependency or indemnity compensation, or burial 
benefits, the VA may accept evidence submitted by a claimant 
or sent directly to the VA by a service department, such as a 
DD Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the service department if the evidence 
meets the following conditions:

(1) The evidence is a document issued by 
the service department.  A copy of an 
original document is acceptable if the 
copy was issued by the service department 
or if the copy was issued by a public 
custodian of records who certifies that 
it is a true and exact copy of the 
document in the custodian's custody; and

(2) The document contains needed 
information as to the length, time and 
character of service; and 

(3) In the opinion of the VA, the 
document is genuine and the information 
contained in it is accurate.  38 C.F.R. 
§ 3.203(a).

When the claimant does not submit evidence of service or the 
evidence does not meet the above requirements, the VA shall 
request verification of service from the service department.  
38 C.F.R. § 3.203(c).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces except benefits under­­

(1) contracts of National Service Life 
Insurance entered into before February 
18, 1946;

(2) chapter 10 of title 37; and

(3) chapters 11, 13 (except section 412 (a)), and 
23 of title 38.   

38 U.S.C.A. § 107 (a) (West 2002).

Review of the record indicates the claimant's purported 
service does not meet the eligibility requirements for non-
service connected disability pension benefits.  The claimant 
submitted numerous documents to substantiate his service.  An 
affidavit from S.C. in August 1996, avers the claimant served 
in Zabat Guerrilla Unit, 59th Infantry Regiment, 5th M.D., of 
Malinao, Tiwi, Tabaco, Libon, Polangui, and Catanduanes.  
Colonel V.S.B. confirmed the claimant's service by affidavits 
dated in August 1996 and March 2000.  The claimant also 
submitted a Certificate of Membership from the USAFFE Vinzons 
Guerrilla-H. Campbell Division dated in March 1958, and an 
honorable discharge certificate for the claimant from his 
Bicol Brigade commander dated in December 1945, and numerous 
affidavits and statements from the claimant that describe his 
service in Zabat Guerrilla Forces.  A Memorandum for Record 
dated in March 2004 indicates the RO requested confirmation 
of the claimant's service from the service department, 
specifically, the U.S. Army Reserve Personnel Command 
(ARPERSCOM).  The memorandum indicates that the service 
department certified that the claimant had no valid military 
service in the Armed Forces of the United States.  The Board 
is unable to find any correspondence in the record that the 
RO did, in fact, request verification of the claimant's 
service.  However, the Board does not address the issue of 
basic eligibility for other VA benefits, as the criteria for 
eligibility for other benefits vary from the criteria for 
non-service connected disability pension benefits.  

The Board only addresses the issue of eligibility for non-
service connected disability benefits.  The claimant has not 
alleged service, which would meet the basic criteria in this 
regard.  Even if the record provided confirmation from the 
service department or other acceptable evidence of the 
alleged service, the claimant is nonetheless ineligible for 
non-service connected disability benefits.  In accordance 
with section 107(a) of Title 38, United States Code, the 
service alleged by the claimant is not be deemed to have been 
active military, naval, or air service for the purposes of 
conferring rights, privileges, or benefits under Chapter 15 
(Pension for Non-Service Connected Disability/Death) of the 
Title upon any person by reason of the service. 

The Court has held that the Veterans Claims Assistance Act of 
2000 (VCAA) VCAA has no effect on an appeal where the law, 
and not the underlying facts or development of the facts, is 
dispositive of the matter.  See Manning v. Principi, 16 Vet. 
App. 534, 542-3 (2002).  In this case, the U.S. Code is 
clearly dispositive on the issue of the claimant's 
eligibility for non-service connected disability pension 
benefits.  Nonetheless, the Board notes the VCAA provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  See 66 Fed. Reg. 45,620 (August 
29, 2001), codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to proceed on 
the claim currently before the Board.  That is, by way of the 
denial letter in April 2003, and the July 2003 Statement of 
the Case (SOC), and subsequent supplemental SOC's, the RO 
provided the claimant with the applicable law and regulations 
and gave notice as to the evidence generally needed to 
substantiate his claim.  The RO sent a letter to the claimant 
dated in October 2003 that advised him of what the 
responsibilities of the VA and the claimant are in developing 
the record.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In regard to the letter, the RO directed the veteran 
to send in any additional information or evidence in support 
of his claim within one year.  

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The RO's initial denial of the 
claimant's claim occurred before the RO sent the development 
letter.  Nevertheless, the Board finds that any defect with 
respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified below.  

The Court's decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Regarding the first 
requirement, there was no information or evidence identified 
by the claimant that was not of record.  Although there is no 
indication that the RO sought verification of service from 
the service department, confirmation would not be relevant in 
this matter, since the claimant's alleged service does not 
meet the eligibility criteria for non-service connected 
disability pension benefits.  The development letter informed 
the claimant that VA would make reasonable efforts to obtain 
certain types of records and would continue to seek Federal 
agency records unless it is determined that additional 
efforts would be futile.  As stated above, the letter also 
informed the claimant of what he was expected to provide.  
Lastly, the letter did not advise the claimant to send in 
everything he had pertaining to his claim.  However, this 
advisement is not a "requirement."  VA OGC Prec. Op. No. 1-
2004 (Feb. 24, 2004) apparently holds the Court's finding in 
Pelegrini that a request that a claimant provide VA with any 
evidence in his or her possession that pertains to the claim 
is an explicit requirement of 38 U.S.C. § 3.159(b) and an 
implicit requirement of section 5103(a), is non-binding 
obiter dictum.  "Obiter dictum" (often abbreviated as 
"dictum") is "[a] judicial comment made during the course 
of delivering a judicial opinion . . . that is unnecessary to 
the decision in the case and therefore not precedential." 
Black's Law Dictionary 1100 (7th ed. 1999).  Precedent 
opinions of the chief legal officer of the Department and 
regulations of the Department are binding on the Board.  
38 U.S.C.A. § 7104(c) (West 2002).  

Based on the above analysis, there is no indication in this 
case that any further notification or assistance would 
produce evidence that would change the Board's decision and, 
therefore, any error for noncompliance with the notice 
provisions of the VCAA is harmless.  In this regard, while 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

To the extent that VA in any way has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.   Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Of course, an error is not harmless when 
it "reasonably affected the outcome of the case."  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
In addition, as the claimant has been provided with the 
opportunity to present evidence and arguments on his behalf 
and availed himself of those opportunities, appellate review 
is appropriate at this time.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

The law is dispositive of the appeal.  Consequently, 
reasonable doubt is not for application in this matter.  
38 U.S.C.A. § 5107 (West 2002).






ORDER

Basic eligibility for Department of Veterans Affairs (VA) 
non-service connected disability pension is denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



